TYSON, Judge.
James Henry White was convicted of sodomy in the first degree in the Houston County Circuit Court on August 19, 1986. His conviction was affirmed by this court, without opinion, on October 27, 1987. White v. State, 519 So.2d 1389 (Ala.Cr.App.1987).
He filed a Rule 20, A.R.Crim.P.Temp., petition with the circuit court on October 17, 1989. Following an ore tenus hearing, the petition was denied by the trial court. He now appeals from the denial of his petition.
The appellant contends that he was denied effective assistance of counsel before, during, and after his trial because of the following: (A) his appointed trial attorney failed to interview a potential witness; (B) his appointed trial attorney failed to move for a continuance during trial when it was discovered that this same witness had had a mild heart attack; and (C) his appointed trial attorney failed to move for a new trial on the grounds of newly-discovered evidence.
The trial court at the conclusion of the hearing denied the appellant’s petition. No *1016other finding in this regard appears in the record.
The State asserts that the trial court is required to make specific findings of fact as to each issue. Rule 20.9(d), A.R.Crim.P. Temp. We agree with the State, see Lewis v. State, 435 So.2d 154 (Ala.Cr.App.1983), and we remand this cause with instructions to the trial court to set forth specific findings of fact and conclusions of law to support the denial of the appellant’s Rule 20 petition.
Due return shall be filed in this court containing such findings of fact and law within 60 days of the date of his opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.